DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 14-15 and 17-26  have been considered and examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2022 has been entered.

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 09/23/2022, with respect to the rejection(s) of claims 14-15 and 17-26 have been fully considered but are not deemed persuasive. 

On pages 6-10 of Applicant’s remarks, Applicant argues that the combination of Gao, Lujan, Vogt, Kemler, and Birk does not teach the claimed invention of “a method of controlling an autonomous vehicle, comprising: moving the autonomous vehicle toward a target passenger; displaying an individualized lighting pattern specific to the target passenger on a display of the autonomous vehicle to inform the target passenger to get in the autonomous vehicle; stopping the autonomous vehicle in front of the target passenger; adding a gesture to the individualized lighting pattern, by the target passenger, in response to the stopping of the vehicle; authenticating the target passenger based on the gesture added to the individualized lighting pattern; and automatically opening a door of the autonomous vehicle and irradiating guide light onto a road surface at the door to guide the target passenger in response to the target passenger being authenticated” because:
The combination of Gao and Lujan does not disclose “adding a gesture to the individualized lighting pattern, by the target passenger, in response to the stopping of the vehicle; and authenticating the target passenger based on the gesture added to the individualized lighting pattern;”
Vogt discloses a gesture recognition system including a gesture sensor and gesture database, which may be "able to recognize sign language or other, gestures specifically intended for controlling an operation of the autonomous vehicle." However, Vogt fails to disclose the use of gestures to authenticate a target passenger, as recited in claim 1; and 
Birk fails to disclose adding any gesture to any individualized lighting pattern, because the cited references fail to disclose "adding a gesture to the individualized lighting pattern, by the target passenger, in response to the stopping of the vehicle; authenticating the target passenger based on the gesture added to the individualized lighting pattern," as recited in claim 1.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
In this case as discussed in the Final rejection mailed on 05/24/2022, the rejection relied upon the combination of Gao, Lujan, Vogt, and Birk to disclose a method of authenticating a user based on a gesture added to an individualized pattern (Birk: [0031], [0039]-[0043], [0048], and FIG. 1-4: the device might present the image of the puppy along with a plurality of authentication type selections (such as buttons) for the user to pick an authentication type. Authentication type selections may include individual buttons for inputting a password, tracing a path, capturing a gesture, and so forth. The user then selects an authentication type and the device then presents an interface to allow the user to input an authenticator of the selected authentication type. In some examples, if the user selects an incorrect authentication type for the presented image, the device could treat that as a failed authentication) to control functions (Gao: [0013], [0020], [0029]-[0031], [0067], [0070], and FIG. 1 the sensor suite 111 and Lujan: [0006], [0025],[0030]-[0031], [0033], [0036]-[0042], [0057], and FIG. 6: an indicator 602 can be outputted by the autonomous vehicle 100 to signify to the passenger 124 to be picked up that the passenger 124 is to enter into a particular door 604 (e.g., as selected by the occupancy management system 502). It is contemplated that the indicator 602 can be a visual indicator viewable external to the autonomous vehicle 100, however, the claimed subject matter is not so limited) of a vehicle in response to the authentication of the user (Gao: [0036], [0077]-[0082], and FIG. 2, Lujan: [0029]-[0030]: The identification customization system 122 can control the notification system 112 of the autonomous vehicle 100 to output the indicator 114, such that a characteristic of the indicator 114 outputted by the notification system 112 is controlled based on the identity of the passenger 124 to be picked up and whether the autonomous vehicle 100 is stopped for passenger pickup, and Vogt: Abstract, [0019]-[0021], [0032], [0037]-[0038], [0048], [0052], [0069], [0073]-[0078], and FIG. 1 the external interface 110, FIG. 4-5), except for the limitations of the individualized pattern as the individualized lighting pattern specific to the target passenger.
However, Kemler discloses the individualized pattern as individualized lighting pattern in displaying an individualized lighting pattern specific to the target passenger (Kemler: Abstract, column 10 lines 40 – column 11 lines25, column 12 lines 14-44, and FIG. 9 the unique signal displayed on the mobile device of the user and the autonomous vehicle: This unique signal may include a unique string of text or alphanumeric characters or an image such as an icon or photograph. In some examples, the unique signal may include a series of nonsensical letters (e.g. they do not form a word), a sequence of colors, a barcode, etc. In this regard, for any combination of the above, the set of choices would be large enough so that the unique signal would not repeat for a given user or trip location such that it would be difficult to impossible to understand the trip patterns for a particular user (e.g. 59007, FLADSOR or the blue boat icon). The unique signals may also be generated using a random number generator. Again, as noted above, the unique signal may also be generated as part of an initial set up of the application) on a display of the autonomous vehicle to inform the target passenger to get in the autonomous vehicle (Kemler: Abstract, column 8 lines 39-64, column 10 lines 40 – column 11 lines 14, column 12 lines 10-44, and FIG. 9: FIG. 9 is an example diagram 900 of a client computing device and a computing device of a vehicle displaying a unique signal at the same, or nearly the same time. A comparison of the unique signal 604 of display 224 to unique signal 902 of external electronic display 154 may allow a user to recognize that vehicle 100 was dispatched for that user. In other words, if they are the same, the user can easily identify the vehicle, and if not, the user may continue to look for the vehicle that was dispatched for that user).
Therefore, in view of teachings by Gao, Lujan, Vogt, Kemler, and Birk it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the autonomous vehicle of Gao, Lujan, Vogt and Birk to include the pattern as individualized lighting pattern in displaying an individualized lighting pattern specific to the target passenger on a display of the autonomous vehicle to inform the target passenger to get in the autonomous vehicle, as suggested by Kemler. The motivation for this is to allow a passenger to recognize a dispatched vehicle for the passenger based on an individualized pattern displayed on the dispatched vehicle.
As a result, Applicant arguments are not deemed persuasive, and the previous rejections pertaining to the previous set of claims are sustained. Therefore, due to the claimed amendments, upon further consideration, a new ground of rejections necessitated by amendments is made in view of following reference/combinations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14-15 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (Gao – US 2017/0153714 A1) in view of Lujan et al. (Lujan – US 2020/0062172 A1), Vogt et al. (Vogt – US 2017/0192428 A1), Kemler et al. (Kemler – US 9,494,938 B1), and Birk et al. (Birk – US 2016/0132673 A1).

As to claim 14, Gao discloses a method of controlling an autonomous vehicle, comprising:
moving the autonomous vehicle toward a target passenger (Gao: [0022], [0027], [0038], [0075]-[0076], and FIG. 2: the autonomous vehicles pickup request data with data from other vehicles or autonomous vehicles which may pass by an intended passenger of a pickup request prior to the arrival of the subject autonomous vehicle that is scheduled to pick up the intended passenger. For instance, while the autonomous vehicle is traveling to an indicated location of a pickup request, other vehicles including autonomous vehicles passing by the intended passenger may collect location data of the intended passenger as they travel by the intended passenger and transmit that the location data to the autonomous vehicle scheduled to pick up the intended passenger);
authenticating the target passenger (Gao: [0013], [0020], [0029]-[0031], [0067], [0070], and FIG. 1 the sensor suite 111: The facial recognition component of the BFR unit may be used in a similar manner to detect an intended passenger based on a facial image or facial expression of the intended passenger. The intended passenger, in such embodiment, may capture a real-time or near real-time image of their face that can be used by the BFR unit of the autonomous vehicle. Similar to the body frame detection and corresponding analysis, the detected facial image or expression of an intended passenger may be compared to pre-stored facial images that may normally indicate that a pickup or a ride is being requested. A match or substantial match would trigger the autonomous vehicle to make a pickup or offer a pickup request to the intended passenger); and
automatically opening a door of the autonomous vehicle in response to the target passenger being authenticated (Gao: [0036], [0077]-[0082], and FIG. 2: S240 preferably includes enabling vehicle access after successful passenger authorization in S230, but may additionally or alternatively enable vehicle access based on any other condition. Likewise, S240 may include denying vehicle access after failed passenger authorization in S230 (e.g., denying access to open a door, preventing movement of the vehicle if someone unauthorized is in the vehicle).

Gao does not explicitly disclose the method steps of:
displaying an individualized lighting pattern specific to the target passenger on a display of the autonomous vehicle to inform the target passenger to get in the autonomous vehicle; 
stopping the autonomous vehicle in front of the target passenger; 
adding a gesture to the individualized lighting pattern, by the target passenger, in response to the stopping of the vehicle;
authenticating the target passenger based on the gesture added to the individualized lighting pattern; and
automatically opening a door of the autonomous vehicle and irradiating guide light onto a road surface at the door to guide the target passenger in response to the target passenger being authenticated.

However, it has been known in the art of controlling autonomous vehicle to implement the method steps of displaying an pattern on a display unit of the autonomous vehicle, stopping the autonomous vehicle in front of the target passenger; automatically opening a door of the autonomous vehicle and irradiating guide light onto a road surface at the door to guide the target passenger to get in the autonomous vehicle in response to the target passenger being authenticated, as suggested by Lujan, which discloses the method steps of displaying an pattern on a display unit of the autonomous vehicle (Lujan: [0006], [0025],[0030]-[0031], [0033], [0036]-[0042], [0057], and FIG. 6: an indicator 602 can be outputted by the autonomous vehicle 100 to signify to the passenger 124 to be picked up that the passenger 124 is to enter into a particular door 604 (e.g., as selected by the occupancy management system 502). It is contemplated that the indicator 602 can be a visual indicator viewable external to the autonomous vehicle 100, however, the claimed subject matter is not so limited), stopping the autonomous vehicle in front of the target passenger (Lujan: Abstract, [0007]-[0008], [0030], [0048], [0051], [0057]-[0059], and FIG. 6: The identification customization system 122 can control the notification system 112 of the autonomous vehicle 100 to output the indicator 114, such that a characteristic of the indicator 114 outputted by the notification system 112 is controlled based on the identity of the passenger 124 to be picked up and whether the autonomous vehicle 100 is stopped for passenger pickup), 
automatically opening a door of the autonomous vehicle (Lujan: Abstract, [0007]-[0008], [0030], [0048], [0051], [0057]-[0059], and FIG. 6: The identification customization system 122 can control a window actuator (e.g., the window actuator 402) to lower a window (e.g., the window 404) when the autonomous vehicle 100 is stopped for passenger pickup and the passenger 124 to be picked up is detected by the proximity detection system 508 to be within the predetermined distance from the autonomous vehicle 100. Additionally or alternatively, a door lock (e.g., the door lock 406) of a door (e.g., the door 408) can be unlocked by the identification customization system 122 when the autonomous vehicle 100 is stopped for passenger pickup and the passenger 124 to be picked up is detected by the proximity detection system 508 to be within the predetermined distance from the autonomous vehicle 100) and irradiating guide light (Lujan: [0033], [0036]-[0042], and FIG. 6: the characteristic of the indicator 114 output by the notification system 112 as controlled by the identification customization system 122 can be predefined by the passenger 124 to be picked up. For instance, the predefined characteristic can be specified in the passenger data 128 received by the autonomous vehicle 100) onto a road surface (Lujan: [0036]-[0042]: It is contemplated that the visual indicator can be displayed on the autonomous vehicle 100 (or a portion thereof) and/or nearby the autonomous vehicle 100 (e.g., the visual indicator can be projected by the lighting system 302 onto the ground nearby the autonomous vehicle 100)) at the door to guide the target passenger to get in the autonomous vehicle (Lujan: [0006], [0025],[0030]-[0031], [0033], [0036]-[0042], [0057], and FIG. 6: an indicator 602 can be outputted by the autonomous vehicle 100 to signify to the passenger 124 to be picked up that the passenger 124 is to enter into a particular door 604 (e.g., as selected by the occupancy management system 502). It is contemplated that the indicator 602 can be a visual indicator viewable external to the autonomous vehicle 100, however, the claimed subject matter is not so limited) in response to the target passenger being authenticated (Lujan: [0029]-[0030]: The identification customization system 122 can control the notification system 112 of the autonomous vehicle 100 to output the indicator 114, such that a characteristic of the indicator 114 outputted by the notification system 112 is controlled based on the identity of the passenger 124 to be picked up and whether the autonomous vehicle 100 is stopped for passenger pickup).
Therefore, in view of teachings by Gao and Lujan, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the autonomous vehicle of Gao to include the method steps of displaying an pattern on a display unit of the autonomous vehicle, stopping the autonomous vehicle in front of the target passenger; automatically opening a door of the autonomous vehicle and irradiating guide light onto a road surface at the door to guide the target passenger to get in the autonomous vehicle in response to the target passenger being authenticated, as suggested by Lujan. The motivation for this is to inform a user a pickup vehicle arriving at a pick up location.

The combination of Gao and Lujan does not explicitly disclose the method steps of adding a gesture to the pattern, by the target passenger, in response to the stopping of the vehicle; and performing authentication of the target passenger based on the gesture.

However, it has been known in the art of autonomous vehicle control to implement the method steps of adding a gesture to the pattern, by the target passenger, in response to the stopping of the vehicle; and performing authentication of the target passenger based on the gesture, as suggested by Vogt, which discloses the method steps of adding a gesture to the pattern, by the target passenger, in response to the stopping of the vehicle (Vogt: Abstract, [0019]-[0021], [0032], [0037]-[0038], [0048], [0052], [0069], [0073]-[0078], FIG. 1 the external input interface 110, and FIG. 4-5: In the awakened state, additional functionalities of the external input interface 110 become active and can be used by the entity to interact with the autonomous vehicle. For example, in the awakened state of an external input interface, the functionality of a display may become active such that the display lights up from a darkened state and functionality of the display also becomes active so that an entity can selectably use one or more input elements including one or more selectable digital input buttons made available by the display); and performing authentication of the target passenger based on the gesture (Vogt: Abstract, [0019]-[0021], [0032], [0037]-[0038], [0048], [0052], [0069], [0073]-[0078], and FIG. 1 the external interface 110, FIG. 4-5: Verifying authorization S220 functions to verify that an entity is authorized to request an interaction response and/or that the autonomous vehicle is authorized to perform the interaction response. S220 preferably functions to authorize interaction responses in situations where the interaction desire is not explicitly a desire for authorization or authentication. For example, entering a passcode into a touchscreen demonstrates a clear desire to authorize (e.g., authorize the entity to gain access to a touchscreen menu)). 

Therefore, in view of teachings by Gao, Lujan, and Vogt, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the autonomous vehicle of Gao and Lujan to include the method steps of adding a gesture to the pattern, by the target passenger, in response to the stopping of the vehicle; and performing authentication of the target passenger based on the gesture, as suggested by Vogt. The motivation for this is to perform authentication of a user before providing control operations of an autonomous vehicle.

The combination of Gao, Lujan, and Vogt does not explicitly disclose the pattern as individualized lighting pattern in displaying an individualized lighting pattern specific to the target passenger on a display of the autonomous vehicle to inform the target passenger to get in the autonomous vehicle.

However, it has been known in the art of controlling autonomous vehicle to implement the pattern as individualized lighting pattern in displaying an individualized lighting pattern specific to the target passenger on a display of the autonomous vehicle to inform the target passenger to get in the autonomous vehicle, as suggested by Kemler, which discloses the pattern as individualized lighting pattern in displaying an individualized lighting pattern specific to the target passenger (Kemler: Abstract, column 10 lines 40 – column 11 lines25, column 12 lines 14-44, and FIG. 9 the unique signal displayed on the mobile device of the user and the autonomous vehicle: This unique signal may include a unique string of text or alphanumeric characters or an image such as an icon or photograph. In some examples, the unique signal may include a series of nonsensical letters (e.g. they do not form a word), a sequence of colors, a barcode, etc. In this regard, for any combination of the above, the set of choices would be large enough so that the unique signal would not repeat for a given user or trip location such that it would be difficult to impossible to understand the trip patterns for a particular user (e.g. 59007, FLADSOR or the blue boat icon). The unique signals may also be generated using a random number generator. Again, as noted above, the unique signal may also be generated as part of an initial set up of the application) on a display of the autonomous vehicle (Kemler: column 5 lines 16-32, FIG. 1, and FIG. 9 the external electronic display 154: a small LCD touch-screen or any other electrical device that is operable to display information). In this example, the vehicle includes an internal electronic display 152 as well as an external electronic display 154. In this regard, internal electronic display 152 may be located within a cabin of vehicle 100 and may be used by computing device 110 to provide information to passengers within the vehicle 100. External electronic display 154 may be located eternally or mounted on an external surface of the vehicle 100 and may be used by computing device 110 to provide information to potential passengers or other persons outside of vehicle 100) to inform the target passenger to get in the autonomous vehicle (Kemler: Abstract, column 8 lines 39-64, column 10 lines 40 – column 11 lines 14, column 12 lines 10-44, and FIG. 9: FIG. 9 is an example diagram 900 of a client computing device and a computing device of a vehicle displaying a unique signal at the same, or nearly the same time. A comparison of the unique signal 604 of display 224 to unique signal 902 of external electronic display 154 may allow a user to recognize that vehicle 100 was dispatched for that user. In other words, if they are the same, the user can easily identify the vehicle, and if not, the user may continue to look for the vehicle that was dispatched for that user).
Therefore, in view of teachings by Gao, Lujan, Vogt, and Kemler, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the autonomous vehicle of Gao, Lujan, and Vogt to include the pattern as individualized lighting pattern in displaying an individualized lighting pattern specific to the target passenger on a display of the autonomous vehicle to inform the target passenger to get in the autonomous vehicle, as suggested by Kemler. The motivation for this is to allow a passenger to recognize a dispatched vehicle for the passenger based on an individualized pattern displayed on the dispatched vehicle.

While the combination of Gao, Lujan, Vogt, and Kemler discloses a method of displaying the individualized pattern as the individualized lighting pattern in displaying an individualized lighting pattern specific to the target passenger on a display of the autonomous vehicle to inform the target passenger to get in the autonomous vehicle (Kemler: Abstract, column 10 lines 40 – column 11 lines25, column 12 lines 14-44, and FIG. 9 the unique signal displayed on the mobile device of the user and the autonomous vehicle), the combination of Gao, Lujan, Vogt, and Kemler does not explicitly disclose the method steps of adding a gesture to the individualized pattern and authenticating the target passenger based on the gesture added to the individualized pattern.

However, it has been known in the art of authenticating a user to implement the method steps of adding a gesture to the individualized pattern and authenticating the target passenger based on the gesture added to the individualized pattern, as suggested by Birk, which discloses the method steps of adding a gesture to the individualized pattern (Birk: Abstract, [0030]-[0031], [0035], [0039]-[0043], and FIG. 1-4: The device also displays a 9-dot matrix 104 to enable the user to input an authenticator of that authentication type. The display of the image of the puppy is a prompt for the user to input the authenticator that the user previously associated with that image. If the input authenticator matches the one associated with the image of the puppy, the user is authenticated. Therefore, input of a trace extending from the bottom left dot to the top right dot, as in FIG. 1B, is incorrect and the user will not be authenticated to use the device. FIG. 1C depicts the correct authenticator—a trace from the top left dot to the top right dot of the matrix 104) and authenticating the target passenger based on the gesture added to the individualized pattern (Birk: [0031], [0039]-[0043], [0048], and FIG. 1-4: the device might present the image of the puppy along with a plurality of authentication type selections (such as buttons) for the user to pick an authentication type. Authentication type selections may include individual buttons for inputting a password, tracing a path, capturing a gesture, and so forth. The user then selects an authentication type and the device then presents an interface to allow the user to input an authenticator of the selected authentication type. In some examples, if the user selects an incorrect authentication type for the presented image, the device could treat that as a failed authentication).

Therefore, in view of teachings by Gao, Lujan, Vogt, Kemler, and Birk it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the autonomous vehicle of Gao, Lujan, Vogt, and Kemler to include the method steps of adding a gesture to the individualized pattern and authenticating the target passenger based on the gesture added to the individualized pattern, as suggested by Birk. The motivation for this is to authenticate a user based on an input gesture applied to an individualized display pattern.

As to claim 15, Gao, Lujan, Vogt, Kemler, and Birk disclose the limitations of claim 14 further comprising the method of claim 14, further comprising scanning one or more of a palm, a face and an iris of the target passenger, and determining whether a result of the scanning coincides with information stored in a storage unit (Gao: [0013], [0020], [0029]-[0031], [0067], [0070], and FIG. 1 the sensor suite 111: The facial recognition component of the BFR unit may be used in a similar manner to detect an intended passenger based on a facial image or facial expression of the intended passenger. The intended passenger, in such embodiment, may capture a real-time or near real-time image of their face that can be used by the BFR unit of the autonomous vehicle. Similar to the body frame detection and corresponding analysis, the detected facial image or expression of an intended passenger may be compared to pre-stored facial images that may normally indicate that a pickup or a ride is being requested. A match or substantial match would trigger the autonomous vehicle to make a pickup or offer a pickup request to the intended passenger, Lujan: [0058]: It is to be appreciated that the proximity detection system 508 can detect the passenger 124 to be picked up in substantially in any manner (e.g., via facial recognition, based on a signal received from the mobile computing device 504 of the passenger 124 to be picked up) and Vogt: [0034], [0048], [0077], and FIG. 1 the external input interface 110: the pads may include a biometric authentication system (e.g., handprint/fingerprint scanners embedded in the pods) and/or a display (e.g., linked to a camera on an opposite side of the vehicle, allowing the user to `see through` the vehicle). Thus, during or prior to an interaction and/or an operation of the autonomous vehicle, the pads may automatically begin an authentication process of the entity).

As to claim 25, Gao, Lujan, Vogt, Kemler, and Birk disclose the limitations of claim 14 further comprising the method of claim 14, wherein the display is disposed at a surface of a body of the autonomous vehicle (Vogt: Abstract, [0019]-[0021], [0032], [0037]-[0038], [0048], [0052], [0069], [0073]-[0078], and FIG. 1 the external interface 110, FIG. 4-5: Verifying authorization S220 functions to verify that an entity is authorized to request an interaction response and/or that the autonomous vehicle is authorized to perform the interaction response. S220 preferably functions to authorize interaction responses in situations where the interaction desire is not explicitly a desire for authorization or authentication. For example, entering a passcode into a touchscreen demonstrates a clear desire to authorize (e.g., authorize the entity to gain access to a touchscreen menu) and Kemler: Abstract, column 8 lines 39-64, column 10 lines 40 – column 11 lies 14, column 12 lines 10-44, and FIG. 9: FIG. 9 is an example diagram 900 of a client computing device and a computing device of a vehicle displaying a unique signal at the same, or nearly the same time. A comparison of the unique signal 604 of display 224 to unique signal 902 of external electronic display 154 may allow a user to recognize that vehicle 100 was dispatched for that user. In other words, if they are the same, the user can easily identify the vehicle, and if not, the user may continue to look for the vehicle that was dispatched for that user).

As to claim 26, Gao, Lujan, Vogt, Kemler, and Birk disclose the limitations of claim 14 further comprising the method of claim 14, wherein the gesture is a hand gesture (Vogt: Abstract, [0019]-[0021], [0032], [0037]-[0038], [0048], [0052], [0069], [0073]-[0078], and FIG. 1 the external interface 110, FIG. 4-5: the external interface 110 may include a gesture recognition system including a gesture sensor and gesture database which may be optionally coupled to the motion sensor. The gesture recognition sensor may be able to recognize gestures from an entity as a means for interacting with the autonomous vehicle. For instance, the gesture recognition sensor may be able to recognize sign language or other, gestures specifically intended for controlling an operation of the autonomous vehicle. The gesture recognition sensor, in such instance, would capture the gestures of an entity using a camera or other device capable of interpreting the gestures and Birk: Abstract, [0030]-[0031], [0035], [0039]-[0043], [0048], and FIG. 1-4: The device also displays a 9-dot matrix 104 to enable the user to input an authenticator of that authentication type. The display of the image of the puppy is a prompt for the user to input the authenticator that the user previously associated with that image. If the input authenticator matches the one associated with the image of the puppy, the user is authenticated. Therefore, input of a trace extending from the bottom left dot to the top right dot, as in FIG. 1B, is incorrect and the user will not be authenticated to use the device. FIG. 1C depicts the correct authenticator—a trace from the top left dot to the top right dot of the matrix 104).

Claims 17-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (Gao – US 2017/0153714 A1) in view of Lujan et al. (Lujan – US 2020/0062172 A1), Vogt et al. (Vogt – US 2017/0192428 A1), Kemler et al. (Kemler – US 9,494,938 B1), and Birk et al. (Birk – US 2016/0132673 A1) and further in view of Miyahara et al. (Miyahara – US 2020/0058222 A1) and Augst (Augst – US 2015/0232018 A1).

As to claim 24, Gao, Lujan, Vogt, Kemler, and Birk disclose the limitations of claim 14 further comprising the method of claim 14, further comprising:
capturing an image of a pedestrian (Gao: [0013], [0020], [0022], [0029]-[0031], [0067], [0070], and FIG. 1 the sensor suite 111: The body frame detection and facial recognition (BFR) unit functions to identify and/or detect an intended passenger based on a body position and/or facial expression of the intended passenger. The BFR unit functions to detect a silhouette or similar body position or frame of a pedestrian or other individual external to the autonomous vehicle for the purposes of determining whether the pedestrian is an intended passenger), except for the claimed limitations of
determining, based at least in part on the captured image, that the pedestrian belongs to a first pedestrian class from among a plurality of pedestrian classes; and
displaying pedestrian-class-specific content to the pedestrian based on the pedestrian being determined to belong to the first pedestrian class.
However, it has been known in the art of autonomous vehicle control to implement the method steps of determining, based at least in part on the captured image, that the pedestrian belongs to a first pedestrian class among a plurality of pedestrian classes, as suggested by Miyahara, which discloses the method steps of determining, based at least in part on the captured image (Miyahara: Abstract,[0056], [0066], [0081]-[0083], [0086], [0090]-[0091], and FIG. 2 the vehicle sensor 17), that the pedestrian belongs to a first pedestrian class from among a plurality of pedestrian classes (Miyahara: Abstract,[0056], [0066], [0081]-[0083], [0086], [0090]-[0091], FIG. 2 the vehicle sensor 17 and FIG. 5-12: the category detector 10 detects the category of the notification target from an image taken by a camera, which is the vehicle sensor 17. In addition, the attribute detecting unit 2 detects the attribute of the notification target from the image, taken by the camera, which is the vehicle sensor 17).
Therefore, in view of teachings by Gao, Lujan, Vogt, Kemler, Birk,  and Miyahara, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the autonomous vehicle of Gao, Lujan, Vogt, Kemler and Birk, to include the method steps of determining, based at least in part on the captured image, that the pedestrian belongs to a first pedestrian class from among a plurality of pedestrian classes, as suggested by Miyahara. The motivation for this is to provide appropriate alarms based on a detected obstacle and its location.

The combination of Gao, Lujan, Vogt, Kemler, Birk, and Miyahara does not explicitly disclose the method steps of displaying pedestrian-class-specific content to the pedestrian based on the pedestrian being determined to belong to the first pedestrian class.
However, it has been known in the art of vehicle control to implement the method steps of displaying pedestrian-class-specific content to the pedestrian based on the pedestrian being determined to belong to the first pedestrian class, as suggested by Augst, which discloses the method steps of displaying pedestrian-class-specific content to the pedestrian based on the pedestrian being determined to belong to the first pedestrian class (Augst: [0008]-[0010], [0038]-[0041], and FIG. 1:  in the event of the threat of a collision with a pedestrian that is automatically identified using means in the vehicle, for example, it is possible for different types of graphical messages to be displayed: one for a child of small size and one for a distinctly larger adult. In the case of a child, the graphical message is displayed in accordance with the understanding and behavior of a child (e.g. in a symbol form that he can understand), while for the adult a text message is displayed, for example. The graphical messages can differ in the interval of time in which they are displayed, so that an adult person is provided with a much later warning graphical message than a child at the same distance from the vehicle. It is also possible for, by way of example, three or five different variants of a graphical message to be displayed, particularly at the same time or in quick alternation. The content of at least one graphical message can be redetermined continually, particularly on the basis of predetermined criteria).
Therefore, in view of teachings by Gao, Lujan, Vogt, Kemler, Birk, Miyahara, and Augst, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the autonomous vehicle of Gao, Lujan, Vogt, Kemler, Birk, and Miyahara to include the method steps of displaying pedestrian-class-specific content to the pedestrian based on the pedestrian being determined to belong to the first pedestrian class, as suggested by Augst. The motivation for this is to provide appropriate alarms based on a detected obstacle.

As to claim 17, Gao, Lujan, Vogt, Kemler, Birk, Miyahara, and Augst disclose the limitations of claim 24 further comprising the method of claim 24, wherein the plurality of pedestrian classes comprises one or more of an adult pedestrian class, a child pedestrian class, and an elderly pedestrian class (Miyahara: Abstract, [0056], [0066], [0081]-[0083], [0086], [0090]-[0091], FIG. 2 the vehicle sensor 17 and FIG. 5-12: As illustrated in FIG. 5, in which the notification target is the child 26, the message converting unit 4 converts the concept of the input message generated by the message concept generating unit 13 into a notification message 27 saying "AFTER YOU" in the form of a symbol. Under the control of the road projection controller 5, the road projector 21 projects the notification message 27 onto a road that is located around the child 26 and along which the subject vehicle 25 is traveling. The child 26 accordingly understands that he/she may cross the road and Augst: [0008]-[0010], [0038]-[0041], and FIG. 1:  in the event of the threat of a collision with a pedestrian that is automatically identified using means in the vehicle, for example, it is possible for different types of graphical messages to be displayed: one for a child of small size and one for a distinctly larger adult. In the case of a child, the graphical message is displayed in accordance with the understanding and behavior of a child (e.g. in a symbol form that he can understand), while for the adult a text message is displayed, for example. The graphical messages can differ in the interval of time in which they are displayed, so that an adult person is provided with a much later warning graphical message than a child at the same distance from the vehicle. It is also possible for, by way of example, three or five different variants of a graphical message to be displayed, particularly at the same time or in quick alternation. The content of at least one graphical message can be redetermined continually, particularly on the basis of predetermined criteria).

As to claim 18, Gao, Lujan, Vogt, Kemler, Birk, Miyahara, and Augst disclose the limitations of claim 24 further comprising the method of claim 24, wherein the displaying of the pedestrian-class-specific content comprises displaying the pedestrian-class-specific content on a front display installed on a front surface of the autonomous vehicle (Miyahara: Abstract,[0056], [0066], [0081]-[0083], [0086], [0090]-[0091], FIG. 2 the vehicle sensor 17 and FIG. 5-12: the category detector 10 detects the category of the notification target from an image taken by a camera, which is the vehicle sensor 17. In addition, the attribute detecting unit 2 detects the attribute of the notification target from the image, taken by the camera, which is the vehicle sensor 17 and Augst: [0008]-[0010], [0038]-[0041], and FIG. 1:  in the event of the threat of a collision with a pedestrian that is automatically identified using means in the vehicle, for example, it is possible for different types of graphical messages to be displayed: one for a child of small size and one for a distinctly larger adult. In the case of a child, the graphical message is displayed in accordance with the understanding and behavior of a child (e.g. in a symbol form that he can understand), while for the adult a text message is displayed, for example).

As to claim 19, Gao, Lujan, Vogt, Kemler, Birk, Miyahara, and Augst disclose the limitations of claim 24 further comprising the method of claim 24, wherein the displaying of the pedestrian-class-specific content comprises projecting the pedestrian-class-specific content onto a road surface in front of the autonomous vehicle (Miyahara: Abstract,[0056], [0066], [0081]-[0083], [0086], [0090]-[0091], FIG. 2 the vehicle sensor 17 and FIG. 5-12: the category detector 10 detects the category of the notification target from an image taken by a camera, which is the vehicle sensor 17. In addition, the attribute detecting unit 2 detects the attribute of the notification target from the image, taken by the camera, which is the vehicle sensor 17 and Augst: [0008]-[0010], [0038]-[0041], and FIG. 1:  in the event of the threat of a collision with a pedestrian that is automatically identified using means in the vehicle, for example, it is possible for different types of graphical messages to be displayed: one for a child of small size and one for a distinctly larger adult. In the case of a child, the graphical message is displayed in accordance with the understanding and behavior of a child (e.g. in a symbol form that he can understand), while for the adult a text message is displayed, for example).

As to claim 20, Gao, Lujan, Vogt, Kemler, Birk, Miyahara, and Augst disclose the limitations of claim 24 further comprising the method of claim 24, wherein the displaying of the pedestrian-class-specific content comprises projecting, based on the pedestrian being determined to belong to an adult pedestrian class among the plurality of pedestrian classes, an image of a crosswalk onto a road surface in front of the autonomous vehicle (Miyahara: Abstract,[0056], [0066], [0081]-[0083], [0086], [0090]-[0091], FIG. 2 the vehicle sensor 17 and FIG. 5-12: For an adult being the notification target, the message converting unit 4 may convert the concept of the input message generated by the message concept generating unit 13 into the notification message 27 shown in FIG. 6. For an elderly person being the notification target, the message converting unit 4 may convert the concept of the input message generated by the message concept generating unit 13 into the notification message 27 shown in FIG. 7 and Augst: [0008]-[0010], [0038]-[0041], and FIG. 1:  in the event of the threat of a collision with a pedestrian that is automatically identified using means in the vehicle, for example, it is possible for different types of graphical messages to be displayed: one for a child of small size and one for a distinctly larger adult. In the case of a child, the graphical message is displayed in accordance with the understanding and behavior of a child (e.g. in a symbol form that he can understand), while for the adult a text message is displayed, for example).

As to claim 21, Gao, Lujan, Vogt, Kemler, Birk, Miyahara, and Augst disclose the limitations of claim 24 further comprising the method of claim 24, wherein displaying the pedestrian- class-specific content comprises projecting, based on the pedestrian being determined to belong to a child pedestrian class among the plurality of pedestrian classes, a notification onto a road surface in front of the autonomous vehicle (Miyahara: Abstract,[0056], [0066], [0081]-[0083], [0086], [0090]-[0091], FIG. 2 the vehicle sensor 17 and FIG. 5-12: the category detector 10 detects the category of the notification target from an image taken by a camera, which is the vehicle sensor 17. In addition, the attribute detecting unit 2 detects the attribute of the notification target from the image, taken by the camera, which is the vehicle sensor 17, except for the limitations of the notification as the notification as a footprint-shaped animation.
However, Miyahara discloses the notification is converted in a symbol form that a child understands the notification (Miyahara: Abstract,[0056], [0066], [0081]-[0083], [0086], [0090]-[0091], FIG. 2 the vehicle sensor 17 and FIG. 5-12: Under the control of the road projection controller 5, the road projector 21 projects the notification message 27 onto a road that is located around the child 26 and along which the subject vehicle 25 is traveling. The child 26 accordingly understands that he/she may cross the road).
Therefore, in view of teachings by Gao, Lujan, Vogt, Kemler, Birk, Miyahara, and Augst, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to obvious to try in the autonomous vehicle of Gao, Lujan, Vogt, Kemler, Birk and Augst to implement the notification as a footprint shaped animation, as suggested by Miyahara, as desired. The motivation for this is to provide appropriate alarms based on a detected obstacle.

As to claim 22, Gao, Lujan, Vogt, Kemler, Birk, Miyahara, and Augst disclose the limitations of claim 24 further comprising the method of claim 24, wherein displaying of the pedestrian-class-specific content comprises displaying, based on the pedestrian being determined to belong to an elderly pedestrian class among the plurality of pedestrian classes, an image at a scale larger than a scale used for at least one other pedestrian class among the plurality of pedestrian classes (Miyahara: Abstract, [0056], [0066], [0081]-[0083], [0086], [0090]-[0091], FIG. 2 the vehicle sensor 17 and FIG. 5-12: For an elderly person being the notification target, the message converting unit 4 may convert the concept of the input message generated by the message concept generating unit 13 into the notification message 27 shown in FIG. 7).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (Gao – US 2017/0153714 A1) in view of Lujan et al. (Lujan – US 2020/0062172 A1), Vogt et al. (Vogt – US 2017/0192428 A1), Kemler et al. (Kemler – US 9,494,938 B1), Birk et al. (Birk – US 2016/0132673 A1), Miyahara et al. (Miyahara – US 2020/0058222 A1), and Augst (Augst – US 2015/0232018 A1) and further in view of Gordon et al. (Gordon – US 2016/0125726 A1).

As to claim 23, Gao, Lujan, Vogt, Kemler, Birk, Miyahara, and Augst disclose the limitations of claim 24 further comprising the method of claim 24, further comprising, based on the pedestrian being determined to belong to an elderly pedestrian class among the plurality of pedestrian classes, outputting a sound to the pedestrian at a volume (Miyahara: Abstract, [0056], [0066], [0071], [0081]-[0084], [0086], [0090]-[0091], FIG. 2 the vehicle sensor 17 and FIG. 5-12: Although FIG. 8 illustrates that the notification message 28 is notified to the child 26 by sound, the notification message 27 and the notification message 28 may be notified to an adult and an elderly person), except for the claimed limitations the method steps of outputting a sound to the target passenger at a volume greater than a volume used for at least one other pedestrian class among the plurality of pedestrian classes.
However, it has been known in the art of providing notifications to implement the method steps of outputting a sound to the target passenger at a volume greater than a volume used for at least one other pedestrian class among the plurality of pedestrian classes, as suggested by Gordon, which discloses the method steps of outputting a sound to the target passenger at a volume greater than a volume used for at least one other pedestrian class among the plurality of pedestrian classes (Gordon: [0028]: These cognitive needs are subject to what is necessary and useful for the message recipient to understand and react to the alerting message. For example, if a message recipient is elderly and has a hearing impairment then the alert message can be a high volume message).
Therefore, in view of teachings by Gao, Lujan, Vogt, Kemler, Birk,  Miyahara, Augst, and Gordon, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the autonomous vehicle of Gao, Lujan, Vogt, Kemler, Birk, Miyahara, and Augst to include the method steps of outputting a sound to the target passenger at a volume greater than a volume used for at least one other pedestrian class among the plurality of pedestrian classes, as suggested by Gordon. The motivation for this is to effectively provide a message to an elderly recipient.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Sun, US 2019/0065729 A1, discloses authentication and generation of information for authentication.
Mazuir et al., US 10,112,528 B1, discloses exterior lighting and warning system.
Kentley et al., US 2017/0120803 A1, discloses system of configuring active lighting to indicate directionality of an autonomous vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684